Title: John Thaxter to John Adams, 28 January 1778
From: Thaxter, John
To: Adams, John


     
      Dear Sir
      York Town Jany: 28th. 1778
     
     One day last week a number of british waggoners, who were carrying Cloathing &c. to some of their soldiers in our power, had the honor of being introduced to a goal, for attempting to pass counterfeit money. These waggoners with a number of Serjeants of the enemy, were sent out by Genl: Howe, and permitted to pass by Genl: Washington’s leave. When they arrived at Lancaster, they din’d or took lodgings there, and endeavoured to impose a counterfeit bill in payment of their reckoning. This induced some suspicions, that they might be furnished with some considerable quantity of said money; and upon examining their pockets, a pretty large Sum was found to be lodged there. The people, alarmed at this Villany, immediately applied to proper Authority to have these Villains confined. Upon which, they were apprehended and committed to close goal. The one that did actually pass the money, it is said, will hardly return a waggoner, before trial, to the General. If he is not hanged, I shall think Justice is hunted from our Courts.
     Congress has adopted Retaliation at last; a copy of the resolution I have the honor to enclose you. I think it a debt of Justice and humanity our poor soldiers, in their power, have a right to think due to them. It would be needless to mention the Cruelty and Inhumanity that have been invariably and uniformly exercised towards them; it is a matter of too much notoriety. The delay of this measure has been construed into timidity. I hope they will now be convinced to the Contrary.
     A most valuable prize has been taken by the Jersey Militia. She was bound to Philadelphia from New York. The ice obstructed the navigation up the Delaware in such a manner as to force her so near shore as give the militia an opportunity of firing Cannon balls from Reedy Island. Her Cargo consists of 300 hogsheads of loaf sugar, near 200 of Rum, a quantity of Tea and a number of other articles of English goods. There were 90 Soldiers on board.
     Yesterday afternoon and this morning was spent by a Committee of Congress in hearing Doctors Shippen and Rush. Dr. Rush informed me this morning, that he imagined the favorite System of Shippen’s would be essentially altered in consequence of it. Dr. Brown says in a letter, that one half of the soldiers that died last year, perished by the present medical Establishment. A shocking black picture indeed Dr. Rush painted. But by all accounts it is a just one. It is a very melancholy reflection, that buildings erected for the relief and comfort of the sick and wounded, should become tombs to them. A bad System and a bad administration have produced great mischiefs in the Hospital. Peculation and embezzlement of Stores prevail as much in this department as in others. I do not alledge these things without authority or proof. They are facts too well authenticated.
     Please to give my respects to Mrs. Adams and love to the Children.
     
      I am Sir, with great respect your very Hble Servt.,
      J. Thaxter Junr.
     
    